Citation Nr: 0124632	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a tongue 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for disabilities affecting 
his left knee, right shoulder, low back, and tongue.

This matter was remanded in December 1998 for the purpose of 
obtaining the veteran's service medical records, personnel 
records, morning reports, and conducting a VA examination.  
This case has been returned to the Board for appellate 
review.

The issue of entitlement to service connection for a tongue 
disability will be discussed in the REMAND section below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.

2.  There is no competent medical evidence of a nexus between 
a current left knee disability and the veteran's period of 
active duty service.

3.  There is no competent medical evidence of a nexus between 
a current right shoulder disability and the veteran's period 
of active duty service.

4.  There is no competent medical evidence of a nexus between 
a current low back disability and the veteran's period of 
active duty service.



CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub. L. 106-
475 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  See also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes private treatment reports from 
Harvard Community Health Plan from December 1989 to September 
1995, letter from L.J.T., M.D., of Harvard Community Health 
Plan dated September 1995, VA treatment records from 
September 1981 to December 1986 and January 1996, VA 
examination dated November 1999.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the disabilities at 
issue.  The discussions in the statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claims and, therefore, a remand is not 
necessary.

It is noted that the veteran's service medical records were 
not available and the veteran's file was rebuilt.  Attempts 
to locate alternate service medical records were 
unsuccessful.

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


A.  Left knee disability

Background

Private treatment records from Harvard Community Health Plan 
dated December 1989 to September 1995 show that the veteran 
was seen in July 1994 for a new complaint of pain in his left 
knee in the anterior portion, worse with activity, and tended 
to be relieved by rest.  Examination of the knee showed full 
range of motion of his knee and the knee was stable with no 
effusion and no area of particular tenderness except diffuse 
tenderness over the anterior aspect of the knee.  The 
diagnosis was chondromalacia patellae.  The veteran was again 
seen in September 1994 for left knee pain on the medial 
aspect which he indicated sometimes caused his leg to buckle 
but not swell.  The veteran could describe no acute traumatic 
episode for his knee discomfort.  The examination of his knee 
showed full range of motion, no instability, medial joint 
line tenderness, and no effusion.  His leg was reported as 
neurovascularly normal.  The veteran was counseled on options 
for care.  He was to treat the knee with a patellar support 
brace, quadricep rehabilitation exercises and ibuprofen.  In 
November 1994, the veteran continued to complain of left knee 
pain.  The examiner noted that it was retropatellar and 
medial joint line pain the etiology of which was unclear.  
The veteran reported that it had been going on for the past 
several months, worse in the past week.  He treated it with 
Motrin and the veteran requested an orthopedic evaluation.  
The examiner found the left knee had no effusion, full range 
of motion, no instability, but was tender along the medial 
joint line.  In May 1995, the veteran complained of bilateral 
knee pain.  Although he complained of swelling it was not 
noted on the examination as the examiner found no effusion of 
the left knee, full range of motion, no instability, but knee 
was tender along the medial joint line.

VA treatment records from September 1981 to January 1996 note 
that the veteran was seen in January 1996 for his left knee 
indicating an injury in 1978.  The veteran reported clicking, 
locking, and swelling.  MRI showed complete tear of medial 
meniscus of the left knee.  The remainder of VA treatment 
records only show treatment for a right knee disability.

At his November 1999 VA examination, the veteran reported 
injuring both knees while in service in 1978 while in basic 
training when he fell and landed on a boulder.  He indicated 
that he was taken to the clinic where x-rays of his right 
knee were taken and he was placed in a cast.  He reported 
that he complained of his left knee, but he was ignored.  The 
veteran indicated that his left knee has given way from him 
and had given him trouble ever since the service.  He stated 
that it particularly gave out when he stepped up onto a 
curbing or went up stairs.  The examiner noted that after 
reviewing the extensive records from VA Jamaica Plain and 
previous other records in the chart revealed no complaints of 
the left knee until much later than his discharge from the 
service.  Examination of the left knee showed tenderness 
along the medial joint line and full range of motion.  
McMurray's test was positive and valgus stress placed upon 
the knee caused acute pain at the medial joint line in the 
region of the medial collateral ligament.  The diagnosis was 
torn medial meniscus of the left knee.  The examiner noted 
that the various complaints of the veteran were not 
consistent with the record and he was unable to determine 
whether the left knee was service connected.


Analysis

The veteran contends that while in service he fell on his 
knees in basic training and complaints concerning his left 
knee were ignored, although his right knee was placed in a 
cast.

The post-service medical reports establish that the veteran 
first complained of a left knee disorder in July 1994, or 
more than 10 years after his active service ended.  None of 
the medical reports suggests a link between the veteran's 
current left knee disability and a disease or injury in 
service.  In fact, the VA examiner at the November 1999 
examination indicated that after reviewing the extensive 
records from VA Jamaica Plain and previous other records in 
the chart they revealed no complaints of the left knee until 
much later than his discharge from the service.  For these 
reasons, the evidence does not establish a basis for the 
grant of service connection for a right shoulder disability.


B.  Right shoulder disability

Background

Treatment reports from Harvard Community Health Plan from 
December 1989 to September 1995 showed that the veteran 
injured his right shoulder while lifting a bag at work in 
October 1989.  The veteran required 3 surgical procedures, to 
include an AC joint resection.  The veteran reported chronic 
pain and instability of the right shoulder. 

At his November 1999 VA examination the veteran reported that 
he dislocated his right shoulder in service, but did not 
recall the exact date.  He indicated that he was on a ladder 
which was knocked out from under him and he grabbed a steel 
beam with his right hand and his right shoulder dislocated 
resulting in his falling to the ground, sustaining a 
laceration of his right hand and right shoulder and an injury 
to his low back.  The veteran reported being taken to the 
clinic and although his shoulder was out of place this was 
ignored at the clinic and his arm was placed in a sling for 
two months.  No x-rays were taken and when the sling was 
removed after two months, he was unable to do pushups or lift 
heavy objects and his arm would dislocate.  The veteran 
complained of constant pain in the right shoulder which was 
worse with any activity and he was not able to lift more than 
45 pounds with his right hand.  The veteran indicated that he 
was unable to throw and almost any activity caused pain in 
the right shoulder.  The veteran reported that he lost 6 
years from work in connection with the injury an surgery on 
his right shoulder and the examiner noted that the veteran 
apparently did collect Workers' Compensation during this 
period of time.  The examination showed the right shoulder 
with a 4 inch long scar over the superior aspect of his 
shoulder with multiple small well-healed arthroscopy scars as 
well.  The veteran had tenderness over the anterior aspect of 
the shoulder and there appeared to be some atrophy of the 
anterior fibers of the deltoid muscle.  Flexion and abduction 
were to 170 degrees each and the veteran grimaced with pain 
when the arm was elevated above the shoulder level.  External 
rotation was full and internal rotation was decreased by 
about 50 percent and he was only able to barely reach his 
belt-line on internal rotation.  It was noted that the 
veteran grimaced and expressed discomfort on all of these 
motions.  The diagnoses were history of recurrent 
dislocations of the right shoulder, status post-op multiple 
operations on this shoulder for repair of the rotator cuff 
and stabilization of the clavicle, resection of the distal 
clavicle and acromioplasty.

The examiner noted that since the veteran's military records 
were lost and the various complaints described above were not 
consistent with the record, he was not able to determine 
whether the left knee and shoulder were service connected.  
The etiology of the cause of the injury to his shoulder was 
far from clear after reviewing his records.


Analysis

The veteran contends that while in service he fell from a 
ladder and dislocated his right shoulder in an attempt to 
grab a steel beam with his right hand to prevent the fall.

The post-service medical reports establish that the veteran 
had a right shoulder injury at work in October 1989, or 9 
years after his active service ended.  None of the medical 
reports suggests a link between the veteran's current right 
shoulder disability and a disease or injury in service.  For 
these reasons, the evidence does not establish a basis for 
the grant of service connection for a right shoulder 
disability.





C.  Low back disability


Background

At his November 1999 VA examination, the veteran reported 
that he sustained an injury to his low back and dislocated 
his shoulder while in service after falling from a ladder, 
but did not recall the exact date.  He stated that he was 
taken to the clinic but no x-rays were taken.  Examination of 
the back showed tenderness over the low lumbar spine, flexion 
was restricted to 60 degrees, right and left lateral bending 
to 10 degrees each.  There was bilateral sciatic notch 
tenderness.  Neurological examination of his lower 
extremities was negative.  Straight leg raising was positive 
bilaterally.  The diagnosis was chronic low back strain. 


Analysis

The veteran contends that while in service he fell from a 
ladder and injured his low back.

The first medical evidence of a back disability was at the 
time of the veteran's VA examination in November 1999 which 
showed a diagnosis of chronic back strain.  Prior to this 
diagnosis there is no post-service records of a diagnosis or 
treatment for a low back disorder.  None of the medical 
reports suggests a link between the veteran's current low 
back disability and a disease or injury in service.  The VA 
examiner indicated that the etiology and cause of the injury 
to the low back were far from clear after reviewing the 
records.  For these reasons, the evidence does not establish 
a basis for the grant of service connection for a low back 
disability.



ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for right shoulder 
disability is denied

Entitlement to service connection for a low back disability 
is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the VCAA.  VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

The record indicates that the veteran underwent a VA 
examination in November 1999 for his tongue.  The veteran 
reported biting his tongue in service and requiring 17 
stitches.  The veteran complains of frequent slurring of 
speech which he attributed to his scarred tongue.  The 
examiner noted that the tongue appeared to be normal, except 
for a small scar anteriorly in the midline.  The examiner 
noted that it was questioned if the slurring speech would be 
caused by scarring of the tongue.

It is unclear from the VA examination whether it was as least 
as likely as not that the veteran's scarring of the tongue 
has caused any current slurring of the speech.  In addition, 
there was no etiology opinion rendered with respect to any 
disability of the tongue and service.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should assure that the claims 
folder includes copies of all relevant VA 
and private medical records that are 
available.

2.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the nature and etiology of 
any current speech disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner is 
requested to state a medical opinion as 
to whether it is at least as likely as 
not that any claimed speech disability is 
the result of a disease or injury the 
veteran had in service, to include injury 
to his tongue. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



